Citation Nr: 0913876	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected low back disability.  

2.  Entitlement to service connection for cervical spine 
disorder as secondary to service-connected low back 
disability.  

3.  Entitlement to service connection for left arm disorder 
as secondary to service-connected low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to August 
2002; he also had service in the Coast Guard Reserve.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from the RO.  

An August 2001 rating decision granted service connection for 
low back disability and assigned a 20 percent evaluation, 
effective on January 3, 2003.  The Veteran timely appealed 
the assigned rating.  

A March 2005 rating decision proposed to sever service 
connection for low back disability based on the receipt of 
additional evidence.  

After providing the required notice, a July 2005 rating 
decision formally severed service-connection for the low back 
disability, effective on October 1, 2005.  The Veteran timely 
appealed the severance of service connection for low back 
disability.  

In July 2007, the Board restored service connection for the 
low back disability and remanded the issues of service 
connection for cervical spine disability and left arm 
disability as secondary to service-connected low back 
disability, as well as the issue of an initial rating in 
excess of 20 percent for service-connected low back 
disability.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.  

In this case, the Board observes that following the RO's 
issuance of the April 2008 Statement of the Case, the Veteran 
submitted additional medical evidence pertinent to the 
Veteran's claims.  

This evidence was not accompanied by a waiver of initial RO 
consideration.  In this regard, the Board notes that one of 
the medical reports is a duplicate of a report already 
associated with the Veteran's claims file.  

The other records, however, have not been previously 
submitted.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

In light of the additional medical 
evidence recently associated with the 
claims file, the RO must again review the 
Veteran's claims in light of all the 
evidence of record.  Any other 
development deemed warranted should be 
undertaken to facilitate this 
readjudication.  If any determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



